On June 10,1994, the sentence entered on May 20,1992, sentencing the defendant to ten (10) years, with five (5) years suspended is revoked. The defendant is hereby sentenced to Montana State Penitentiary for a period of ten (10) years, with three (3) years suspended with the same conditions as originally imposed. It is further ordered that the defendant shall enroll in an inpatient chemical dependency program and follow all recommendations made. It is further ordered that the defendant be given credit for all time served. This sentence is to run consecutive with the sentence imposed in Billings, Montana.
On October 13, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that this sentence is remanded back to District Court for clarification of the sentence imposed by the sentencing judge.
The reason for this decision is to clarify and determine whether the sentencing judge intended for the sentences imposed in both cases in Cascade County and Yellowstone County to run consecutive or concurrent with each other.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Alan Williams for representing himself in this matter.